DETAILED ACTION
Claims 1-20 are pending in this application.
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 02/09/2007 (Foreign Application # REPUBLIC OF KOREA 10-2007-0013863).
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 01/11/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Examiner Note
The examiner further reviewed the claims and the Applicant's Specification in order to determine ways to place this case in better condition for allowance. The examiner would like to bring one thing to the Applicant attention. First, applicant filed Electronic Terminal Disclaimer (TD) to overcome the double patent rejection. The Examiner is open to additional features or concepts and working with the applicants to determine ways to help place this case in better condition for allowance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10 and 15 of U.S. Patent No. 9,119,134. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the referenced U.S. Patent and since they claiming common subject matter, as follow:
Instant application 
17/113,789 (789’)
 US PATENT#
10,863,504 (504’) 
 US PATENT#
10,225,834 (834’) 
US PATENT#: 9,119,134  (134’)
1. A method for receiving system information (SI) by a user equipment (UE) in a mobile communication system, the method comprising: 
1. A method for receiving system information, the method comprising:
1. A method for receiving system information, the method comprising: 
1. A method for receiving system information (SI) by a user equipment (UE) in a mobile communication system, the method comprising:.
receiving, by the UE, the SI including first partial bits of a system frame number (SFN) without second partial bits of the SFN on a broadcast channel (BCH) at a first subframe of a radio frame, the first partial bits of the SFN having the same value during a predetermined N successive radio frames of a BCH transmission period, where N is a positive integer; and


determining the SFN from the first partial bits and the second partial bits, 

without second partial bits of the SFN on a broadcast channel in a firstly located subframe of each radio frame within every broadcast channel transmission period, 
having an identical value indicating a reference SFN during a predetermined N successive radio frames of a BCH transmission period, where N is a positive integer; and 









the second partial bits of the SFN having different values in different radio frames of the predetermined N successive radio frames of the BCH transmission period.
wherein the first partial bits have the same value during one broadcast channel transmission period comprising a plurality of radio frames and the system information comprising the first partial bits is received by using a first resource on the broadcast channel, and

wherein the second partial bits have different values for different radio frames within one broadcast channel transmission period, and the information comprising the 







Acquiring the second partial bits of the SFN based on decoding the broadcast channel, the second partial bits having different values for different radio frames within the broadcast channel transmission period; and 



determining the SFN from the first partial bits and the second partial bits.
in each radio frame of the predetermined N successive radio frames of the BCH transmission period, and the second partial bits indicating an offset, wherein the SFN is calculated based on the first partial bits and the second partial bits


Although the conflict claims are not identical, they are not patentably distinct from each other because 789’ discloses a method for receiving system information (SI) by a user equipment (UE) in a mobile communication system, the method comprising:
	information system comprising second bits of the SFN
	the first partial bits of the SFN having the same value during a predetermined N successive radio frames of a BCH transmission period
Although 78’ does not discloses the phrase “identical value” is in the instant application. However, it would have been obvious to one or ordinary skill in the art to determine “identical value” corresponding “same value” in the instant application. Therefore, they are not patentably distinct from each other.
Regarding claims 6, 11 and 16 are rejected for the same reasons as claim 1 described above corresponding to claims of Claims 6, 11 and 16 of U.S. Patent #10,863,504 and 1, 4, 7 and 10 of U.S. Patent #10,225,834 and claims 1, 4, 11 and 16 of U.S. Patent#9,119,134.
Therefore, this is nonstatutory obviousness-type double patenting rejection because the conflicting claims in the U.S. Patent.
Allowable Subject Matter

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


March 24, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478